39 F.3d 1178
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Harold E. STANLEY, Plaintiff Appellant,v.Eugene SHORTT, Sheriff;  Carlton Graves, Nurse, Defendants Appellees,andKeister DANIEL, Chief Jailor;  Lisa Conners, Secretary, Defendants.
No. 94-6696.
United States Court of Appeals, Fourth Circuit.
Submitted:  September 26, 1994Decided:  October 27, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Glen E. Conrad, Magistrate Judge.  (CA-93-815-R)
Harold E. Stanley, Appellant Pro Se.
William Carrington Thompson, Chatham, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and WILKINSON and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record, the tapes of the hearing, and the magistrate judge's opinion discloses that this appeal is without merit.*  Because Appellant admitted that he suffered no harm as a result of most of the prison conditions to which he alleged he was subjected, he has not stated a constitutional claim as to those conditions.   See Strickler v. Waters, 989 F.2d 1375, 1383 n. 10 (4th Cir.), cert. denied, 62 U.S.L.W. 3319 (U.S.1993).  Moreover, dismissal was likewise proper on the claim relating to the denial of eyeglasses which resulted in headaches based on Appellant's testimony that the Defendants were not deliberately indifferent to his serious medical needs.  Finally, Appellant failed to state a constitutional right to the remainder of his claims.  Accordingly, we affirm the magistrate judge's dismissal of Appellant's complaint.


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The parties consented to have the matter heard by a magistrate judge pursuant to 28 U.S.C. Sec. 636(c)(2)(1988)